In re: State of Louisiana applying for writs of certiorari, prohibition and mandamus.
Writs granted. The ruling of the trial judge is annulled and set aside at this time. Due to the exigencies of the case, the jury having been empaneled and sworn, and the first witness called and sworn, the trial judge is ordered to overrule the objection as to the sufficiency of the opening statement and proceed with the trial, reserving to the defendant the right to urge this particular issue in the event of a conviction, by properly reserved bills of exception.